Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 13, 2018

                                    No. 04-18-00459-CR

                                      Victor RIGGAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                     From the County Court at Law, Kerr County, Texas
                                Trial Court No. CR171327
                         Honorable Susan Harris, Judge Presiding


                                       ORDER
       The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
due on January 14, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court